Citation Nr: 0705000	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 30 percent disabling prior to 
May 18, 2004, 50 percent disabling from May 18, 2004, and 70 
percent disabling from July 1, 2006.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Columbia, South Carolina.  The Board 
issued a remand in March 2005 pertaining to this appeal; the 
requested development is now complete and this matter is 
ready for appellate review.

During the pendency of this appeal the veteran's disability 
rating was increased to 50 percent, effective from May 18, 
2004.  Additionally, a total rating based on hospital 
treatment or hospitalization under 38 C.F.R. § 4.29 was 
assigned from May 3, 2006, through June 30, 2006.  A rating 
of 70 percent was assigned effective from July 1, 2006.  

The TDIU rating claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 18, 2004, the veteran's PTSD is not 
manifested by the type and degree of symptoms that results in 
occupational and social impairment with reduced reliability 
and productivity.

2.  From May 18, 2004, the veteran's PTSD is manifested by 
the type and degree of symptoms that results in occupational 
and social impairment with deficiencies in most areas but 
less than total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met prior to May 18, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a 70 percent disability rating, but no 
more, for PTSD are met from May 18, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in July 2003 and May 2005.  The letters 
informed the appellant of what evidence was required to 
substantiate an increased rating, and of his and VA's 
respective duties for obtaining evidence.  The latter letter 
requested that he submit any evidence in his possession and 
he was notified of the type of evidence necessary to 
establish a potential effective date by letter in June 2006.

Here, the Board finds that any defect with respect to the 
timing of completion of the VCAA notice requirement was also 
harmless error.  Although additional notice was provided to 
the veteran after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
VA medical records, to include VA examination reports, as 
well VetCenter and private medical records.  The Board has 
carefully reviewed the veteran's statements in support of 
appeal and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  See also March 2006 
correspondence (veteran indicates he has no additional 
evidence to submit).  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

Disability Prior to May 18, 2004

Prior to May 18, 2004, the veteran was rated as 30 percent 
disabled due to his service-connected PTSD.  A 50 percent 
disability rating contemplates a psychiatric disability 
manifested by occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  The symptoms listed are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In July 2003 correspondence the veteran indicated that he 
socialized with people less and less and that he continued to 
suffer from three to four nightmares per week.  He was not in 
receipt of mental health treatment or therapy and had stopped 
taking his medication prescribed to help with his problems 
sleeping.  See also July 2003 VA examination report.  The 
July 2003 VA examination report indicates he was isolated and 
emotionally detached.  The evidence prior to May 18, 2004, is 
not reflective of the type and degree of symptoms that has 
the psychiatric effects that more closely approximate 
occupational and social impairment with reduced reliability 
and productivity.   Instead, the July 2003 VA examination 
report indicates that upon examination he was alert, 
oriented, attentive, with a generally euthymic mood and a 
mildly constricted affect.  He was cooperative and pleasant 
with the examiner, had logical and coherent thought processes 
with no delusions or hallucinations.  He had no suicidal or 
homicidal ideations and was of average intelligence with fair 
insight.  The examiner characterized the veteran's PTSD as 
mild to moderate and a global assessment of functioning (GAF) 
score of 60 was assigned.  GAF scores of 51 to 60 are 
reflective of moderate symptoms or moderate difficulty in 
social or occupational functioning on a hypothetical 
continuum of mental health and illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  As 
such, the evidence does not reveal an overall psychiatric 
disability manifested by the type and degree of symptoms, or 
the effects of, which more closely approximate the criteria 
for a disability rating in excess of 30 percent prior to May 
18, 2004.

Disability from May 18, 2004

On May 18, 2004, the veteran began individual and group 
therapy from a private psychologist.  See medical records 
received in February 2006.  Thereafter the veteran's PTSD 
disability rating was increased to 50 percent with a 70 
percent disability rating established effective July 1, 2006.  
A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Lay statements submitted in support of claim reveal the 
veteran's problems with nightmares and driving.  The group 
and individual therapy records contain GAF scores reflective 
of serious symptoms or serious difficulty in social or 
occupational functioning on the hypothetical continuum of 
mental health and illness.  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  The records also reveal 
a disability manifested by significant symptoms with limited 
insight, anxiety, tension, and isolative behavior to avoid 
people and situations that triggered an increase in his 
anxiety symptoms.  A February 2006 VA medical record 
indicates the veteran was hyper-vigilant with an intensity 
that at times that prevented him from hearing the examiner.  
The record also indicates the veteran worked with his 
brother-in-law doing different jobs and his mood and affect 
were anxious.  The April 2006 VA examination report reflects 
his half-time employment enabled him to not have to interact 
with others people; he had difficulties with trust and sense 
of estrangement.  The report also indicates he decreased his 
driving due to problems with road rage and the examiner 
indicated he had decreased concentration and memory and 
irritability with periodic homicidal thoughts.

Based on his symptoms, the veteran was recommended for an in-
patient therapy program which he began on May 3, 2006.  As 
previously indicated, he received a 100 percent disability 
rating under 38 C.F.R. § 4.29 for this treatment and the 
evidence created during this period will be utilized to the 
extent it shows the veteran's level of disability prior to or 
subsequent to the period of total compensation.  See 
38 C.F.R. § 4.14 (2006).  Following his in-patient therapy, 
his VA medical records indicate his symptoms of depression 
were mostly resolved, he was getting more sleep, resting 
better, his PTSD symptoms were much improved, and he was 
trying to socialize more (although with limited success).  
The veteran's PTSD is rated as 70 percent disabling 
subsequent to his in-patient therapy.  See September 2006 
rating decision.  However, based on the effects of his 
symptomotology, especially those effects related to his 
isolative behavior, his disability approximated occupational 
and social impairment with deficiencies in most areas prior 
to his in-patient therapy program such that a 70 percent is 
warranted from May 18, 2004, the date it is factually 
ascertainable from the evidence of record that his disability 
had worsened.

However, at no point on or after May 18, 2004 (for the 
periods currently under consideration) did the veteran's 
disability picture approximate the criteria for a 100 percent 
disability rating, which is warranted for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The evidence has consistently shown the 
veteran is oriented with no delusions or hallucinations.  
Moreover, while an April 2005 VA medical record indicates the 
veteran's grooming could use some work, he presented to VA 
examinations neatly but casually dressed and groomed.  

Additionally, the April 2006 VA examination report indicates 
his concentration and memory were decreased but upon 
examination he demonstrated a capacity for abstract thinking 
and his thought processes were logical and goal-directed.  
The report also indicates that when he was angry he had 
homicidal thoughts but had not had any in the preceding 
years.  He was also not suicidal.  The June 2006 VA discharge 
summary indicates the veteran was unemployable and contains a 
GAF score reflective of some impairment in reality testing or 
communication or major impairment in several areas such as 
work, judgment, thinking or mood.  However, a July 2006 VA 
medical record indicates the veteran was very enthusiastic 
about how the in-patient program had helped him and his mood 
and affect were appropriate, very bright and happy.  An 
August 2006 VA medical record indicates the veteran felt his 
PTSD symptoms were the same as they were from when he had 
returned from the program.  As such, the evidence is not 
indicative of the type and degree of symptoms, or their 
effects, contemplated by the regulatory criteria for a 100 
percent disability rating.  As such, the weight of the 
evidence is against a disability rating in excess of 70 
percent on and after May 18, 2004.

In reaching this decision, the Board notes the evidence does 
not show that the veteran's service-connected psychiatric 
disability is in any way exceptional or unusual.  The 
evidence of record is not reflective of an exceptional 
disability picture not contemplated by the regular schedular 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2006).




ORDER

A disability rating higher than 30 percent prior to May 18, 
2004, for PTSD is denied.

A 70 percent disability rating, but no more, for PTSD is 
granted from May 18, 2004, subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

The veteran has argued that his service-connected PTSD 
renders him unemployable.  See e.g. January 2007 informal 
hearing presentation.  While, as indicated above, the 
veteran's disability picture does not approximate the 
regulatory criteria for a 100 percent disability rating, the 
Board infers that the veteran has raised a new claim of 
entitlement to a TDIU rating that must be addressed.  See 
Norris v. West, 12 Vet. App. 413 (1999); Roberson v. 
Principi, 251 F.3d 1378 (2001).  Prior to adjudication of the 
TDIU claim, the veteran should be notified of the evidence 
required for a TDIU rating as per the Veterans Claims 
Assistance Act of 2000 (VCAA).  Accordingly, this case is 
REMANDED for the following:

1.  Please send the veteran VCAA notice 
that complies with all statutory and case 
law requirements to include notice of the 
evidence required for a TDIU rating, and 
for assignment of an effective date in 
the event of award of the benefit sought.

2.  After compliance with all due process 
concerns raised by the evidence of 
record, adjudicate the TDIU rating claim.  
If the benefit sought is denied, the 
veteran should be advised of the 
necessity of perfecting an appeal if he 
wants the Board to consider the claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


